Exhibit 10.1

FIRST ADVANTAGE CORPORATION

Flexible LONG-TERM INCENTIVE PROGRAM

FY2007 Summary Program Document

1. ELIGIBILITY

The Compensation Committee shall designate key members of management as eligible
Participants for the program. These Participants are employees that will ensure
that FADV achieves its long-term goals and objectives. Participants in the
Program will be identified at the beginning of each year, and participation in
the Flexible LTIP may vary from year to year.

2. AWARD TYPE

You will have the choice between receiving stock options and/or restricted
stock/units:

 

  1. Stock Options — Stock options provide you with the voluntary opportunity,
but not obligation, to buy Company stock at a pre-set exercise price, which is
set at fair market value on the date of grant, for a specified period of years.
The specified period of time you can exercise your stock option is 10 years from
the date of grant, provided you have met the vesting requirements. When you
exercise your stock option for a gain, you are then responsible for all
associated taxes.

 

  2. Restricted Stock — Restricted Stock is an award of full-value shares of
stock, which carry voting rights and dividend rights, but which cannot be sold,
transferred or pledged until vested. At the time of vesting, the share
restrictions are released and the shares are fully transferable. However, at
this time you are also responsible for all associated taxes.

 

  3. Restricted Stock Units (RSUs) — RSUs are full-value phantom units that
mirror the stock price of FADV and convert into real shares of FADV stock on the
“Settlement Date.” The Settlement Date is a future date you select; this date
must be later than the original vesting date. In other words, this vehicle
allows you to defer actual receipt of the shares, and all associated taxes. If
you choose this vehicle as a part of your Flexible LTIP Award, you must choose a
Settlement Date for receiving the shares on the Preference Form. RSUs do not
entitle you to voting or dividend rights until you actually take receipt of the
shares on the Settlement Date.

3. AWARD OPPORTUNITIES

The Compensation Committee, together with recommendations from the CEO and
President, shall determine Awards to provide a Participant. The Compensation
Committee intends to generally provide market-competitive Awards based on
Participant’s assigned tier based on responsibility and level within the FADV
organization.

Awards are determined based on a Participant’s assigned tier at the beginning of
the fiscal year. Awards will be communicated via “Point” assignments. You choose
how to “spend” your “Points.” Stock options cost 1 point and restricted
stock/units cost 3 points.

Awards will be granted as of February 22, 2007.

 



--------------------------------------------------------------------------------

4. AWARD FREQUENCY

Subject to the Compensation Committee’s sole discretion, you may be eligible to
receive Awards annually.

5. AWARD VESTING

Vesting will occur at one-third (33.3%) per year on each anniversary of the
grant date for all equity-based Awards — stock options, restricted stock, and
restricted stock units. The Award becomes fully vested after 3 years. If you
terminate employment prior to vesting, you forfeit your award. Vested RSUs that
have not yet been Settled will be paid to you at the Settlement Date or your
Termination Date, whichever is earlier; certain exceptions may apply under the
new deferred compensation regulations, Code Section 409(A). In the event of a
termination due to a (i.) Reduction-In-Force (RIF), (ii.) Retirement, (iii.)
Disability, (iv.) Death, or (v.) “Change-In-Control,” please see the next
section for additional details.

6. TERMINATION PROVISIONS

In the event of a Participant’s Termination of employment with the Company, the
Compensation Committee shall, in its sole discretion, determine the amount,
timing, and form of any Flexible LTIP Awards payable. For the FY2007 Award, it
is the Committee’s intention to treat Awards in following manner, if applicable,
depending upon the type of Termination:

 

Type of Termination    Treatment of Unvested Awards    Timing of Award Payment

Involuntary/Voluntary Termination

   100% forfeited.    n/a

Reduction-In-Force

Qualified Retirement

Qualified Disability

Death

  

Pro rata vesting

adjusted for the # of

full months worked.

   Typically settled 30
days after termination.

7. ADMINISTRATION OF THE PROGRAM

The Compensation Committee shall have the full power and authority to interpret,
construe, and administer this Program and the interpretations, construction, and
administration thereof, and actions taken thereunder, including the
determination of each executive’s Awards, shall be binding and conclusive on all
persons for all purposes. The Committee reserves the right to terminate, amend,
or supplement the program at any time. No officer or director of the Company
shall be liable to any person for any action taken or omitted in connection with
the interpretation, construction, and administration of this Program unless such
action is attributable to his or her own willful misconduct.

This Summary Program Document should not be interpreted as a contract of
employment or to bind either the associate or the Company to a specific period
of employment.

 



--------------------------------------------------------------------------------

8. PROSPECTUS

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended. (A prospectus is a
legal document that describes the terms of a stock offering. You are encouraged
to retain this prospectus for future reference.)

The date of this prospectus is February 1, 2007.

This prospectus covers 4,000,000 shares of Class A common stock, par value
$0.001, of First Advantage Corporation, which may be issued from time to time to
eligible employees who elect to participate in the First Advantage Corporation
2003 Incentive Compensation Plan, as amended. These shares have been registered
pursuant to a registration statement on Form S-8 (No. 333-128349).

This prospectus and all references to “you” and “your” apply only to employees
of First Advantage Corporation, or its participating subsidiaries, who are
eligible to participate in the Plan and who elect to participate in the Plan.
This prospectus summarizes the material provisions of the Plan. Because this
prospectus is a summary, it does not contain all of the information that may be
important to you. You should read the Plan for a full statement of all of the
terms and conditions governing your participation under the Plan. If the
information in this prospectus differs from the provisions of the Plan, you
should rely on the provisions of the Plan.